Citation Nr: 0607781	
Decision Date: 03/17/06    Archive Date: 03/29/06	

DOCKET NO.  03-36 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent from April 29, 2003, and in excess of 40 percent 
from October 1, 2003, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1942 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
VARO in Lincoln, Nebraska, that granted service connection 
for hearing loss and assigned a 20 percent disability 
evaluation, effective April 29, 2003, the date receipt of the 
claim for disability benefits.  The Board notes that in that 
same rating decision service connection for tinnitus was 
granted.  A 10 percent rating was assigned, effective 
April 29, 2003.  

Subsequent thereto, in a decision dated in October 2003, the 
disability for hearing loss was increased from 20 percent to 
40 percent disabling, effective October 1, 2003, the date of 
a VA audiologic examination.  In a December 2003 statement, 
the veteran continued to express disagreement with the 
disability rating assigned by VA, and the appeal is now 
before the Board for appellate review.

In accordance with the provisions of 38 C.F.R. § 20.900(c) 
(2005), the veteran's appeal has been advanced on the Board's 
docket for good cause shown.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the appeal has been obtained.

2.  From April 29, 2003 through September 30, 2003, 
audiologic evaluation reflected hearing loss manifested by 
Level IV hearing acuity in the right ear, and Level VIII 
hearing acuity in the left ear.

3.  On October 1, 2003, audiologic evaluation revealed 
hearing loss manifested by Level VII hearing acuity in the 
right ear, and Level VII hearing acuity in the left ear.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 
20 percent for bilateral hearing loss from April 29, 2003 to 
September 30, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, 
4.86 (2005).

2.  The scheduler criteria for a rating greater than 
40 percent for bilateral hearing loss from October 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 3.385, 4.85, 4.86 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2005) and implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2005) amended VA's 
duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
As explained below, the Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
and that the requirements of the VCAA have been satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 120-21 (2005), the 
United States Court of Appeals for Veterans Claims (Court) 
held that under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159 (b).

During the pendency of this appeal, on March 3, 2003, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 5103 
and 38 C.F.R. § 3.159 apply to all five elements of a service 
connection claim. Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Nevertheless, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision 
at this time.  A review of this case reveals that the 
September 2003 statement of the case contained the criteria 
for rating hearing loss and discussed how the evidence did 
not substantiate entitlement to a higher disability rating.  
Further development is not necessary especially in this type 
of case where the rating to be assigned is based on a 
mechanical application of the rating criteria.  The 
discussion in the statement of the case served to put the 
veteran on notice of the evidence needed to substantiate his 
claim. 

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  The veteran has been afforded required 
examinations by VA.  Hence, no further notice or assistance 
to him is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The 
Board notes that the veteran has not made any argument as to 
the effective date to be assigned. 

Legal Criteria

Disability evaluations are determined by comparing the 
veteran's current symptoms with the criteria set forth in 
VA's Schedule for Rating Disabilities (Rating Schedule).  
These are based on the average impairment in earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 54 (typed as dictated).  The veteran's 
entire history is reviewed in making disability evaluations.  
See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the current level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence submitted since the grant of service connection and 
consideration of the appropriateness of a "staged rating" is 
required.  See Henderson v. West 12 Vet. App. 119, 126 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is to be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

In accordance with the Rating Schedule criteria for diseases 
of the ear and other sense organs, as set forth in 38 C.F.R. 
§§ 4.85, 4.86, and 4.87, an examination for hearing 
impairment must be conducted by a state licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and pure tone audiology tests.  The 
examinations are to be conducted without the use of hearing 
aids.  

Evaluations of hearing impairment range from noncompensable 
to 100 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests, together with the average hearing 
threshold level as measured by pure tone audiological tests 
in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  
The rating criteria establish 11 auditory acuity levels 
designated from I to XI.  As set forth in the regulations, 
Tables VI, VI(a), and VII are used to calculate the rating to 
be assigned.  See 38 C.F.R. § 4.85 (Diagnostic Code 6100).

Additionally, the regulations allow for evaluating 
exceptional patterns of hearing impairment.  When the pure 
tone threshold of each of the four specified frequencies 
(1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or 
more, Table VI or Table VI(a) is to be used, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  38 C.F.R. § 4.86(a).  When the pure tone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, Table VI or Table VI(a) is 
to be used, whichever results in the higher numeral.  
Thereafter, that numeral will be elevated to the next higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(b).

Analysis

Received in July 2003 was a statement from the veteran's 
daughter.  She recalled that over the years she and others 
had always had to speak loudly to ensure that the veteran 
heard what they were saying.  She noted the veteran made 
speakers to place by his chair so that he could hear the 
television.

Also received in July 2003 was a statement from a longtime 
acquaintance who recalled that he had never known the veteran 
not to have hearing aids to improve his communication.  He 
had observed the veteran and opined it was at times difficult 
for the veteran to understand what he was saying unless he 
concentrated on the individual's face.  

A VA audiological examination was accorded the veteran in 
July 2003.  The claims file was available to the examiner for 
review.  The veteran indicated he had worn hearing aids for 
many years, and reported benefit from the aids, but claimed 
he still could not understand conversations as well as he 
wished.  

He was evaluated for pure tone stimuli, speech stimuli, 
including recorded Maryland CNC word lists, and acoustic 
immitance.  The results on pure tone threshold testing in the 
right ear showed an average decibel loss of 71 with a speech 
recognition score of 78 percent.  In the left ear, the 
average decibel loss was 69, with a speech recognition score 
of 56 percent.  The results correlate to Level IV hearing 
impairment in the right ear and Level VIII hearing impairment 
in the left ear.  When these levels are combined, a 
20 percent rating is warranted.  This is the rating assigned 
to the veteran since the date of receipt of his claim on 
April 29, 2003.

In an August 2003 statement a private audiologist referred to 
an audiogram study done by her in June 2003.  She indicated 
that the percentage of hearing impairment in the right ear 
was 58 percent, while that in the left ear was 51 percent.  
She indicated that the hearing impairment in both ears 
together was 52 percent.  She acknowledged that the 
percentage of hearing impairment had no relation to VA's 
calculation of the percentage of disability present.  

The veteran was accorded another audiometric examination by 
VA on October 1, 2003.  At that time, he reported decreased 
hearing bilaterally.  He claimed he had poor understanding of 
speech in background noise and crowds.  He also complained of 
constant tinnitus.  It was noted he had been fit Siemen's 
hearing aids by VA in September 2002.  It was noted that the 
veteran showed mild to profound sensorineural hearing loss 
bilaterally.  He also had bilateral tinnitus.  On 
examination, pure tone results in the right ear resulted in 
an average of 71 decibels with a 60 percent discrimination 
score.  This results in a Level VII number designation.  The 
left ear testing showed an average decibel loss of 69 with a 
speech discrimination of 64 percent.  This translates to a 
Level VII hearing impairment as well.  In going to the tables 
for evaluation of hearing impairment, Level VII in each ear 
translates to a 40 percent disability rating.

The assigned evaluation for bilateral hearing loss is 
determined by mechanically applying the rating criteria to 
certified test results.  See Lendenmann v. Principi¸ 
3 Vet. App. 345, 349 (1992).  As such, there is no basis to 
establish a higher rating than the 20 percent rating assigned 
from April 29, 2003, or the 40 percent rating assigned from 
October 1, 2003.  

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's bilateral hearing loss reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on a scheduler basis.  
See 38 C.F.R. § 3.321.  In this case, there is no evidence 
showing that the disability results in impairment beyond that 
contemplated in the evaluation assigned or that it basically 
renders impractical the application of the regular schedular 
standards.  

The Board has considered the statements by the veteran and 
others with regard to his claim for an increased rating for 
his hearing loss disorder.  While the Board does not doubt 
the sincerity of the veteran's belief that his hearing loss 
disability is more severe than is currently rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter such as the severity of the current 
disability as evaluated in the context of the rating 
criteria.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a lay person is generally not capable of opining on 
matters requiring medical knowledge...").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.  The Board notes that with the mechanical 
application of the Rating Schedule, it basically has no 
discretion in this matter and must predicate its 
determination on the basis of the objective audiology data of 
record.  Accordingly, the claims for a disability rating 
higher than 20 percent from April 29, 2003, and a rating in 
excess of 40 percent from October 1, 2003, must be denied.  


ORDER

A disability rating in excess of 20 percent for bilateral 
hearing loss from April 29, 2003, is denied.

A disability rating in excess of 40 percent for bilateral 
hearing loss from October 1, 2003, is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


